The opinion of the court was1 delivered by
McBnery, J.
• The petition alleges that the defendant association, ■through its agent, entered into an agreement with plaintiff by which the former agreed to furnish sundry supplies and to make certain .advances to defendant.
For the purpose o£ securing and guaranteeing said supplies and -advances, the association pledged to plaintiff a promissory note for ten thousand doliars, payable to its own order, and by it endorsed, .and signed jointly and severally by some of the defendants.
The were six other promissory notes payable to the order of Smith, the agent or bearer, signed by other’defendants, for different amounts, •endorsed by Smith and pledged to plaintiff for the advances to be made to the association. All these notes are signed in solido.
The petition alleges that the defendant corporation is indebted to plaintiff in the sum of four thousand one hundred and. twenty-six ■dollars and seventy-six cents, and for interest thereon, as appears •by the account annexed to the petition.
*106The above mentioned notes were pledged for the advances to be-made to the association.
Several of the defendants filed an exception alleging a misjoinder of parties and no cause of action. The plea of misjoinder of parties-was maintained and th'e plaintiff appealed.
The plaintiff urges that where parties are bound as sureties the-debtor may join them in the same suit with the principal debtor, and that when the causes of action have a cognate origin, or when the-defendants have a common interest to be adjudicated and the same may be determined in one judgment, it is proper to join them in one-suit.
These propositions are correct, but the facts of this case do not-justify their application to the obligations sued on.
The plaintiff agreed to furnish the association with supplies and' advances. To secure this by pledge, the corporation placed in plaintiff’s possession the promissory notes executed by the exceptors ini favor of the association. They are all independent obligations, entirely distinct from the contract between plaintiff and defendant... The signers of the notes are not sureties for the debt, but promissory-notes which they executed were pledged for the debt. There does-, not appear to be any common interest in the origin of the debt by the defendant association to plaintiff and the debt due by the-ex-ceptors to the association.
There is evidently a misjoinder of parties defendant..
Judgment affirmed.
Rehearing refused.